COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            CONTINUING ORDER OF ABATEMENT

Appellate case name:         In re Nephrology Leaders and Associates, PLLC and M. Atiq
                             Dada, MD, Relators

Appellate case number:       01-18-00251-CV

Trial court case number:     2017-21479

Trial court:                 190th District Court of Harris County

       This Court’s September 13, 2018 Order of Abatement had abated this case for the
Honorable Debra Ibarra Mayfield to rule on relators’ motion to reconsider the March 13,
2018 order denying their motion to compel, which the respondent denied on November 27,
2018. Pursuant to Texas Rule of Appellate Procedure 7.2(b), the Court “must abate[s] the
[original] proceeding to allow the successor to reconsider the original party’s decision.”
TEX. R. APP. P. 7.2(b). The petition continues to be abated and remanded.

       (1)     Within 15 days of the date of this order, relators are directed to obtain a
               hearing date, if necessary, from the trial court coordinator and to notify all
               parties of such date. The hearing shall be set for a date no later than 30 days
               after the date of this order. The trial court coordinator shall advise the Clerk
               of this Court of the hearing date as soon as it is set;
       (2)     Within 40 days of the date of this order, the district clerk is directed to file a
               supplemental clerk’s record and reporter’s record, if any, with the ruling by
               the successor, the Honorable Beau Miller.

       This case continues to be abated, treated as a closed case, and removed from this
Court’s active docket. This original proceeding will be reinstated on this Court’s active
docket when the successor respondent has reconsidered the original respondent’s decision
and either party informs the Clerk of this Court of the ruling with a certified copy of the
order. This Court will also consider a motion to reinstate by either party.

      It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley_______
                    x Acting individually    Acting for the Court
Date: __January 3, 2019____________________